Citation Nr: 1700984	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for anxiety disorder with an initial rating of 30 percent.  The Veteran appealed the assigned rating, and, in a May 2015 decision, the Board determined that he was entitled to a higher rating of 50 percent for anxiety disorder.  It was also found that a claim for TDIU had been raised by the record and was under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU was then remanded for appropriate development.  

The case has now returned to the Board.  Nevertheless, and for the reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the May 2015 Board remand, the Veteran has submitted a formal claim for TDIU, wherein he asserts that his service-connected anxiety disorder prevents him from securing or following any substantially gainful occupation.  See July 2015 application.  Additionally, in November 2015, VA obtained a VA medical opinion regarding the occupational impairment caused by the Veteran's anxiety disorder.  

The November 2015 VA examiner, who also conducted the most recent (May 2013) VA examination of the Veteran's mental health, opined that the Veteran's mental health disability, at the time of the May 2013 VA examination, would not have precluded sedentary and/or physical employment.  The examiner noted that, during the May 2013 VA examination, the Veteran did not cite a mental health reason for his unemployment.  Rather, he stated that he had not worked or looked for work due to walking difficulties.  Nonetheless, the examiner found that the Veteran's mental health disability caused impairment in the areas of interpersonal relatedness; attention, concentration, and memory; and motivation and drive.  Specifically, the examiner stated that the Veteran's irritability, pessimism, feelings of worthlessness, and agitation impair his ability to work cooperatively and effectively to a moderate to severe extent; that his difficulty concentrating, loss of energy, and tiredness or fatigue impair his ability to understand, follow, and retain instructions, communicate effectively in writing, and solve technical or mechanical problems to a moderate to severe extent; and that his apathy, sadness, loss of interest, and self-criticalness impair his ability to maintain task persistence and pace, arrive at work on time, and work a regular schedule without excessive absences to a moderate to severe extent.

The Veteran has reported that he last worked in 1989.  See July 2015 TDIU application.  From 1982 to 1989, he worked as a church custodian, and as a railroad worker from 1973 to 1979.  Id.; see also December 2010 VA examination.  The record also shows that, starting in 1994, he received disability insurance benefits from the Social Security Administration (SSA).  These benefits were based on borderline intellect with IQ of 70, memory deficits, chronic anxiety, seizure disorder, and complaints of pain.  See July 1994 SSA decision.  

The Veteran is currently in receipt of a 50 percent rating for anxiety disorder and a 20 percent rating from diabetes mellitus type 2, for a combined rating of 60 percent, since February 4, 2016.  Prior to that date, his combined rating was 50 percent.  As such, he does not meet the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, there is evidence of unemployability during the period on appeal.  As stated above, he reported last working in 1989 and there is evidence that his mental health disability results in occupational impairment.  See November 2015 VA opinion.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claim to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities preclude him from securing and following gainful employment.

2.  Thereafter, readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




